DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (Japanese Patent Document No.: JP 2010220340 A) in view of Horii et al. (US Patent Application Pub. No.: US 2016/0149450 A1).
For claim 1, Endo et al. disclose the claimed invention comprising: a rotor (reference numeral 120, figure 1) including: a rotor core (reference numeral 121, figure 1), which is firmly fixed to a shaft (reference numeral 110, figure 1), and has a plurality of magnet accommodating holes (in which magnets 160, 161 are disposed, see figure 
Horii et al. disclose the rotor core having a rotor core cooling hole (reference numerals 23, 23B, see figures 2, 8, 9) formed so as to penetrate the rotor core in the axial direction under a state of being coupled to the first gap (between magnet and accommodating hole, see figures 2, 8, 9) at a position on a radially inner side with respect to a center portion of the first inner wall surface in the length direction (see figures 2, 8, 9), and when applied to the communication path of Endo et al. this would disclose the communication path being formed so as to extend from an inner end surface of the first end plate to the rotor core cooling hole.  

For claim 2, Endo et al. in view of Horii et al. disclose the claimed invention except for the rotor core cooling hole being coupled to a radially-inner-side end portion of the first gap.  Horii et al. further disclose the rotor core cooling hole (reference numerals 23, 23B, see figures 2, 8, 9) being coupled to a radially-inner-side end portion of the first gap (between magnets 21 and accommodating hole 20, see figures 2, 8, 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coupling of the cooling hole and the gap as disclosed by Horii et al. for the rotor core of Endo et al. in view of Horii et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 3, Endo et al. in view of Horii et al. disclose the claimed invention except for the second outer wall surface of the permanent magnet being fixed to the second inner wall surface of the magnet accommodating hole.  Horii et al. further disclose the second outer wall surface of the permanent magnet (reference numeral 21) being fixed to the second inner wall surface of the magnet accommodating hole (fixed using adhesive 22, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the permanent magnet being fixed to the inner wall surface as disclosed by Horii et al. for 
For claim 4, the radially-outer-side refrigerant flow path of Endo et al. (reference numeral 133) can also be considered a radially-outer-side flux barrier as a flow path can provide barrier means for flux (see figures 1, 2), which is formed so as to be continuous to a radially outer side of the first inner wall surface of the magnet accommodating hole in the length direction and penetrate the rotor core (reference numeral 121) in the axial direction (see figures 1, 2).  
For claim 6, Endo et al. in view of Horii et al. disclose the claimed invention except for the rotor core cooling hole comprising a radially-inner-side flux barrier which is formed so as to be continuous to a radially outer side of the first inner wall surface of the magnet accommodating hole in the length direction and penetrate the rotor core in the axial direction.  Horii et al. already disclose the cooling hole (reference numeral 23) for the rotor core (see figure 2) which can be considered a radially-inner-side flux barrier as a cooling hole can provide barrier means for flux (see figure 2), and is formed so as to be continuous to a radially outer side of the first inner wall surface of the magnet accommodating hole (reference numeral 20) in the length direction and penetrate the rotor core in the axial direction (see figures 1, 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cooling hole as disclosed by Horii et al. as a radially-inner-side flux barrier of Endo et al. in view of Horii et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  


For claim 12, Endo et al. disclose the rotor core (reference numeral 121) being formed of one type of magnetic plates laminated in the axial direction (see figure 1).  
For claim 13, Endo et al. in view of Horii et al. disclose the claimed invention except for the first inner wall surface having a protrusion in contact with the permanent magnet.  Horii et al. further disclose a protrusion (reference numeral 43) on the inner surface in contact with the permanent magnet (reference numeral 21, see figure 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion as disclosed by Horii et al. for the inner wall surface of Endo et al. in view of Horii et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  

Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. in view of Horii et al. as applied to claims 1 and 4 above, and further in view of Watanabe et al. (US Patent Application Pub. No.: US 2016/0301268 A1).
For claim 5, Endo et al. in view of Horii et al. disclose the claimed invention except for a radially-outer-side magnet holding portion protruding from a radially-outer-side end portion of the second inner wall surface so as to be in contact with an end portion of the third outer wall surface of the permanent magnet on a side of the second outer wall surface.  Watanabe et al. disclose a radially-outer-side magnet holding portion (reference numeral 72) protruding from a radially-outer-side end portion of the second inner wall surface (see figure 3) so as to be in contact with an end portion of the third outer wall surface of the permanent magnet (reference numeral 43) on a side of the second outer wall surface (see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radially outer side magnet holding portion as disclosed by Watanabe et al. for the inner wall surface of Endo et al. in view of Horii et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 8, Endo et al. in view of Horii et al. disclose the claimed invention except for the permanent magnet being in contact with the first end plate.  Watanabe et al. disclose the permanent magnet (reference numeral 43) being in contact with the first end plate (reference numeral 46, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the permanent magnet in contact with the end plate as disclosed by Watanabe et al. for 
For claim 9, Endo et al. in view of Horii et al. disclose the claimed invention except for the permanent magnet being held at both end portions thereof in the axial direction by the first end plate and the second end plate so as to be accommodated in the magnet accommodating hole.  Watanabe et al. disclose the permanent magnet (reference numeral 43) being held at both end portions thereof in the axial direction by the first end plate (reference numeral 46) and the second end plate (reference numeral 47, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnet held at both end portions as disclosed by Watanabe et al. for the magnet of Endo et al. in view of Horii et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  
For claim 10, Endo et al. in view of Horii et al. and Watanabe et al. disclose the claimed invention except for the permanent magnet being formed of magnet blocks arrayed in the axial direction while being in contact with each other, and being in contact with the first end plate and apart from the second end plate.  Horii et al. further disclose the magnets formed of magnet blocks (reference numeral 21) arrayed in the axial direction (see figure 1), and Endo et al. further disclose one of the end plates (reference numeral 123) being apart from the magnet while the other end plate (reference numeral 122) is in contact with the magnet (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the magnet blocks as disclosed by Horii et al. and also the end plate configuration as .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. in view of Horii et al. as applied to claim 13 above, and further in view of Yamamoto et al. (US Patent Application Pub. No.: US 2013/0020889 A1).
For claim 14, Endo et al. in view of Horii et al. disclose the claimed invention except for the rotor core being formed of a plurality of types of magnetic plates laminated in the axial direction.  Yamamoto et al. disclose different types of magnetic plates (reference numeral 2) being laminated for the rotor core (see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of types of magnetic plates as disclosed by Yamamoto et al. for the rotor core of Endo et al. in view of Horii et al. for predictably providing desirable configuration for facilitating the cooling function of the device.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor cooling configurations: US 20150137650 A1 (TAKAHASHI; Yuki), US 20130038151 A1 (Ohashi; Satoru et al.), US 20100194220 A1 (Tatematsu; Kazutaka et al.), US 20090261667 A1 (Matsubara; Masakatsu et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834